

117 SCON 15 IS: Expressing the sense of Congress that the withdrawal of Armed Forces from Afghanistan does not undermine or diminish the sacrifice, efforts, and accomplishments of the members of the Armed Forces, diplomats, humanitarians, allies, and partners.
U.S. Senate
2021-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. CON. RES. 15IN THE SENATE OF THE UNITED STATESSeptember 15, 2021Ms. Ernst (for herself, Mr. Grassley, Mr. Hoeven, Mr. Cramer, Mr. Marshall, Mrs. Blackburn, Mr. Wicker, Mrs. Hyde-Smith, Mr. Daines, Mr. Scott of Florida, Mrs. Capito, Mr. Kennedy, and Mr. Rubio) submitted the following concurrent resolution; which was referred to the Committee on Foreign RelationsCONCURRENT RESOLUTIONExpressing the sense of Congress that the withdrawal of Armed Forces from Afghanistan does not undermine or diminish the sacrifice, efforts, and accomplishments of the members of the Armed Forces, diplomats, humanitarians, allies, and partners.Whereas the United States was viciously attacked by the murderous terrorist group al-Qaida on September 11, 2001;Whereas al-Qaida was based in Afghanistan, which was governed by the ruthless and oppressive Taliban regime;Whereas the United States led an international coalition of military forces into Afghanistan—(1)to destroy al-Qaida; (2)to kill or capture Osama bin Laden; and (3)to depose the Taliban government;Whereas hundreds of thousands of members of the Armed Forces, diplomats, and humanitarians deployed to Afghanistan or supported operations from afar;Whereas for nearly 2 decades, the United States was spared from further major attacks by international terror organizations; andWhereas the withdrawal of the presence of the United States in Afghanistan led to—(1)the collapse of the Afghan government; (2)the return of the Taliban to Afghan rule; and (3)great heartache for so many: Now, therefore, be itThat it is the sense of Congress that—(1)the men and women who undertook the efforts of the past years in Afghanistan provided heroic service to the country;(2)the peace the United States experienced is a direct result of the actions of the brave members of the Armed Forces, diplomats, and humanitarians;(3)despite the chaotic end to operations in Afghanistan, the service of the members of the Armed Forces is something to be remembered, lauded, and honored; and(4)any veterans who feel stress, anger, or disappointment from the end of operations in Afghanistan should seek available resources and the comfort, guidance, and counsel of friends, mentors, and caregivers.